FILE COPY




       I, CATHY S. LUSK, Clerk of the Court of Appeals for the Twelfth Court of Appeals

District of the State of Texas, do hereby certify that Gerald K. Johnson, Plaintiff in the trial court

secured an extension of one hundred eleven (111) days in which to file Appellant’s Brief in the

following numbered and entitled cause:


Gerald K. Johnson

No. 12-12-00312-CV                 vs.

Frederick M. Evans and Christine G. Evans

       This certificate is made pursuant to Tex. Rev. Civ. State. Ann. art. 5069, 1.05 sec. 3(c)

(Vernon Supp. 1985) to assist the Clerk of the Trial Court in calculating the amount of post-

judgment interest accrued.

       WITNESS MY HAND and seal of said Court at Tyler, Texas, this 10 day of July 2015,
A.D.

                                                   Respectfully yours,

                                                   CATHY S. LUSK, CLERK


                                                   By: ______________________________
                                                       Katrina McClenny, Chief Deputy Clerk